This is a proceeding pursuant to section 330 of the Election Law to invalidate petitions designating Arthur V. Graseck, Jr., as a candidate of the Liberal party for the office of District Attorney of Nassau County in the primary election to be held on June 18,1968. Said designee appeals from a judgment of the Supreme Court, Nassau County, entered Juné 4, 1968, which granted the application. Judgment affirmed, without costs. No opinion. Leave is granted to appellant to appeal to the Court of Appeals. Beldock, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur.